IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-40740
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ADRIAN GALVAN-GALLEGOS,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. B-01-CR-78-1
                        - - - - - - - - - -
                           April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Adrian Galvan-

Gallegos (Galvan) has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Galvan has not filed a response.      Our independent

review of the brief and the record discloses no nonfrivolous

issue.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.